

114 S1675 IS: Plum Island Conservation Act
U.S. Senate
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1675IN THE SENATE OF THE UNITED STATESJune 24, 2015Mr. Blumenthal (for himself, Mr. Schumer, Mr. Murphy, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend certain appropriations Acts to repeal the requirement directing the Administrator of
			 General Services to sell Federal property and assets that support the
			 operations of the Plum Island Animal Disease Center in Plum Island, New
			 York, to provide for a report on the potential transfer of Plum Island,
			 and for other purposes. 
	
 1.Short titleThis Act may be cited as the Plum Island Conservation Act. 2.Repeal of requirement to sell certain Federal property in Plum Island, New York (a)Repeal of requirement in Public Law 110–329Section 540 of the Department of Homeland Security Appropriations Act, 2009 (division D of Public Law 110–329; 122 Stat. 3688) is repealed.
			(b)Repeal of
 requirement in Public Law 112–74Section 538 of the Department of Homeland Security Appropriations Act, 2012 (6 U.S.C. 190 note; division D of Public Law 112–74) is repealed.
 3.Report on potential transfer of Plum IslandNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security, in conjunction with the Administrator of General Services, the Secretary of the Interior, and the Administrator of the Environmental Protection Agency, shall submit to the appropriate committees of Congress a report that includes—
 (1)recommendations for the transfer of administrative jurisdiction over Plum Island from the Department of Homeland Security to the Federal agency that is most capable of conserving the undeveloped land, critical habitat, vulnerable and rare species, and historic, cultural, and other environmental resources of Plum Island; and
 (2)an analysis of any remediation responsibilities with respect to Plum Island, the costs associated with assuming administrative jurisdiction over Plum Island, the timing of the transfer, and the need for any legislative changes to execute the transfer.